Citation Nr: 9920751	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-20 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the November 12, 1976, rating decision, which denied 
entitlement to service connection for a back disorder, 
involved clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1957 to 
December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, denied service 
connection for black out spells and a dental disorder 
secondary to a service-connected right knee disability.  The 
RO also found the November 12, 1976, rating decision did not 
involve CUE.  Subsequently, the veteran perfected an appeal 
as to these issues.

In correspondence dated in September 1998 the veteran 
withdrew his appeal as to the issues of entitlement to 
service connection for black out spells and a dental disorder 
secondary to a service-connected right knee disability.  
Therefore, the issue listed on the title page of this 
decision is the only issue presently before the Board on 
appellate review.

The Board notes, however, that the veteran's statements may 
be construed as an application to reopen the claim for 
entitlement to service connection for a back disorder.  This 
matter is referred to the RO for appropriate development.

The Board also notes that Public Law No. 105-111, 111 Stat. 
2272 (Nov. 21, 1997), amended title 38 of the United States 
Code by inserting new sections 5109A and 7111, which allow an 
individual to raise a claim as to CUE in a previously final 
Board decision.  See also Dittrich v. West, 11 Vet. App. 10, 
11-12 (1998).  VA regulations have been revised to implement 
that statutory change.  See 64 Fed. Reg. 2134 (Jan. 13, 1999) 
(to be codified at 38 C.F.R. § 20.609(c)(4) and part 20, 
subpart O); 64 Fed. Reg. 7090 (Feb. 12, 1999) (to be codified 
at 38 C.F.R. § 20.1405(a)).  However, for the Board to 
entertain jurisdiction based on the new law there must be a 
claim raised which specifically asserts CUE in a prior Board 
decision.  See Johnston v. West, 11 Vet. App. 240, 242 
(1998); Carpenter v. West, 11 Vet. App. 140, 144 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The November 12, 1976, rating decision which denied 
entitlement to service connection for a back disorder was 
subsumed into the March 1984 Board decision which denied 
entitlement to service connection for a back disorder upon de 
novo review.


CONCLUSION OF LAW

The November 12, 1976, rating decision, which denied 
entitlement to service connection for a back disorder, was 
subsumed into a March 1984 Board decision.  38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 1999); 38 C.F.R. § 20.1104 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, VA regulations provide that when a rating decision 
is subsequently affirmed by a Board decision the underlying 
rating decision is subsumed by the final appellate 
determination.  See 38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.1104 (1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim based upon CUE review of a 
rating decision which has been subsumed into a final Board 
decision were void when the claimants did not plead CUE in 
the Board decision with requisite specificity.  Johnston, 11 
Vet. App. at 242; Carpenter, 11 Vet. App. at 144.  

The Court has further held that unappealed RO decisions 
denying a claim of service connection, which were 
subsequently reviewed de novo on the merits by the Board, 
were subsumed by the Board decision, thus were not subject to 
a claim of CUE by law.  See Dittrich v. West 163 F.3d  1349 
(Fed. Cir. 1998) aff'ming Dittrich v. West 11 Vet. App. 10 
(1998).  

In this case, the record reflects the RO initially denied the 
veteran's claim for entitlement to service connection for a 
back disorder on November 12, 1976.  The veteran did not 
appeal.  In November 1982 the RO, inter alia, denied 
reopening the claim for entitlement to service connection for 
a back disorder.  Subsequently, the veteran perfected an 
appeal as to that issue.  In March 1984 the Board reviewed 
the  claim de novo and denied entitlement to service 
connection for a back disorder.

The Board finds, as the March 1984 Board decision reviewed 
the veteran's claim for entitlement to service connection for 
a back disorder de novo, that the November 12, 1976, rating 
decision was subsumed into that final appellate 
determination.  The Board notes that the veteran has not 
argued the March 1984 Board decision involved CUE.  

The Board also notes that the Court has held that to properly 
plead a CUE claim the claimant must specify the alleged 
error, and identify why the result would have been different 
if the purported CUE had not been made.  Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994) (citing Fugo v. Brown, 6 Vet. App. 
40, 44 (1993)).  "If there is a heightened proof 
requirement, there is, a fortiori, a heightened pleading 
requirement [the VA definition] raises an extremely high 
threshold, clear and unmistakable, i.e., beyond any 
reasonable dispute.  Moreover, it is a collateral attack on a 
decision, thus the strong presumption of validity must be 
overcome."  Luallen v. Brown, 8 Vet. App. 92, 94 (1995).

Based upon a review of the record, the Board must conclude 
that the veteran's claim as presently developed on appeal is 
void because the November 12, 1976, rating decision was 
subsumed into a subsequent Board decision for which the 
veteran has not identified a specific claim of CUE.  The 
Court has held that in cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

As the November 12, 1976, rating decision which denied 
entitlement to service connection for a back disorder was 
subsumed into the March 1984 Board decision, the appeal as to 
whether the November 12, 1976, rating decision involved CUE 
is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

